Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered on or about December 18, 1989, granting pendente lite child support to defendant while denying such relief for plaintiff, unanimously affirmed, without costs.
Defendant, as the de facto custodial parent, was the party entitled to interim child support payments as of the date of *661the application (Domestic Relations Law § 240 [1]). Because of plaintiffs failure to provide requested income tax returns for 1986 and 1987, which might have explained how he supposedly declined from considerable wealth in 1985 to abject poverty in 1988, the IAS court was permitted to draw an unfavorable inference with respect to his stated financial picture (22 NYCRR 202.16 [g] [4]), which in turn authorized the court to determine that the standard calculation for the basic child support obligation would be unjust or inappropriate (Domestic Relations Law § 240 [1-b] [f). Concur—Murphy, P. J., Milonas, Ross, Asch and Rubin, JJ.